DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pae (Pub. No.: 2016/0183847 A1) in view of Kim (Pub. No.: 2018/0342081 A1) and Kimmel (Pub. No.: 2015/0213702 A1).
1) In regard to claim 1, Pae discloses the claimed fall detector (figs. 1-2: 200), comprising 
an image capture device (fig. 2: 203), 
a microphone (fig. 2: 202), and 
a processor connected to a memory that includes machine-readable code defining an algorithm (fig. 2: 205 discloses as a server; hence, it is clear a server has a processor connected to a memory for storing an algorithm) for controlling the image capture device and microphone to monitor a person for purposes of detecting falls (¶0047-¶0048), 
and the algorithm is configured to identify flagging events based on falls detected by a piezoelectric (¶0051), and 
to capture sound data from the microphone to supplement information not captured by the image capture device and to corroborate potential falls detected by the image capture device (¶0068).
Pae does not explicitly disclose the image capture device is adapted to capture only select information, and the image capture device detects the fall.
However, Kim discloses it has been known for an image capture device to detect a fall of a user (fig. 8a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Pae to determine a fall based on image data, as taught by Kim.
One skilled in the art would be motivated to modify Pae as described above in order to use a known technique for determining if a user fell.

In addition, Kimmel discloses it has been known for an image capture device is adapted to capture only select information (¶0069).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Pae to capture only selected information, as taught by Kimmel.
One skilled in the art would be motivated to modify Pae as described above in order to respect the privacy of the user, as taught by Kimmel (¶0069).

2) In regard to claim 3 (dependent on claim 1), Pae, Kim, and Kimmel further disclose the fall detector of claim 1, wherein the image capture device includes one or more of a video camera, a camera operating in a frequency range outside the visual spectrum that inherently limits image quality, a digital camera system where the pixel count is kept low enough to limit image quality to protect privacy, and a radar or sonar device (Pae ¶0070).

3) In regard to claim 4 (dependent on claim 1), Pae, Kim, and Kimmel further disclose the fall detector of claim 1, wherein the processor is configured to compare verbal and non-verbal input from the microphone to pre-recorded sounds of people falling including exclamations by third parties or by the person being monitored, which are associated with a falling event, in order to corroborate a potential fall detected by the image capture device (Pae ¶0051).

4) In regard to claim 5 (dependent on claim 4), Pae, Kim, and Kimmel further disclose the fall detector of claim 4, wherein the algorithm includes an artificial intelligence (AI) system trained on fall image data to identify falls and potential falls (Kim ¶0290).

5) In regard to claim 6 (dependent on claim 5), Pae, Kim, and Kimmel further disclose the fall detector of claim 5.
Pae, Kim, and Kimmel does not explicitly disclose the AI system parses the image data captured by the image capture device and identifies trigger events that require corroboration by a second data source, and flagging events that warrant notifying a third-party.
However, official notice is taken that both the concept and advantage is known for an AI system parses the image data captured by the image capture device and identifies trigger events that require corroboration by a second data source, and flagging events that warrant notifying a third-party.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the detector of Pae to determine triggering events based on the capturing device.
One skilled in the art would be motivated to modify Pae as described above in order to reducing false alarm with respect to the detecting device.

6) In regard to claim 7 (dependent on claim 6), Pae, Kim, and Kimmel further disclose the fall detector of claim 6. 
Pae, Kim, and Kimmel does not explicitly disclose wherein the second data source comprises sound data from the microphone for the same time frame.
However, official notice is taken that both the concept and advantage is known to capture sound data from the microphone for the same time frame.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Pae to capture sound data in the in the same time frame.
One skilled in the art would be motivated to modify Pae as described above in order to reduce false alarms in the system.

7) In regard to claim 8 (dependent on claim 7), Pae, Kim, and Kimmel further disclose the fall detector of claim 7.
Pae, Kim, and Kimmel does not explicitly disclose further comprising a speaker connected to the processor, wherein the algorithm is configured to generate a message to the person being monitored, in the event of a fall or potential fall being detected by the image capture device or microphone.
However, official notice is taken that both the concept and advantage is known for a speaker to be connected to a processor, and the algorithm is configured to generate a message to a person being monitored, in the event of a fall or potential fall being detected by the image capture device or microphone.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the detector of Pae algorithm to transmit a notice to a user.
One skilled in the art would be motivated to modify Pae as described above in order to inform the user acknowledgement of the fall event.

8) In regard to claim 9 (dependent on claim 8), Pae, Kim, and Kimmel further disclose the fall detector of claim 8, 
Pae, Kim, and Kimmel does not explicitly disclose wherein the message comprises one or more of: a consoling message in the event of a fall being detected that help is on the way, and a confirmation message in the event of a potential fall to verify that the person did fall, and using the microphone to capture any response for purposes of corroborating data from the image capture device or microphone.
However, official notice is taken that both the concept and advantage is known for a message comprises one or more of: a consoling message in the event of a fall being detected that help is on the way, and a confirmation message in the event of a potential fall to verify that the person did fall, and using the microphone to capture any response for purposes of corroborating data from the image capture device or microphone.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Pae to use a consoling message.
One skilled in the art would be motivated to modify Pae as described above in order to inform the user help is on the way.

9) In regard to claim 10, claim 10 is rejected and analyzed with respect to 1 and the references applied. 

10) In regard to claim 11 (dependent on claim 10), Pae, Kim, and Kimmel further disclose the fall detector of claim 10, further comprising a motion detector, wherein the machine-readable code is adapted to keep a record of the video data or obfuscated video data only when motion is detected (Kimmel ¶0130).

11) In regard to claim 12 (dependent on claim 10), Pae, Kim, and Kimmel further disclose the fall detector of claim 10. 
Pae, Kim, and Kimmel does not explicitly disclose the machine-readable code is adapted to generate an avatar of each human being captured or recorded by the video camera.
However, official notice is taken that both the concept and advantage is known for a system to insert an avatar in a captured image.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the detector of Pae to overlay avatars.
One skilled in the art would be motivated to modify Pae as described above in order to provide position of users in the video.

12) In regard to claim 13, claim 13 is rejected and analyzed with respect to 1 and the references applied. 

13) In regard to claim 14 (dependent on claim 13), Pae, Kim, and Kimmel further disclose the method of claim 13.
Pae, Kim, and Kimmel does not explicitly disclose corroborating a suspected fall by querying the user about the user's condition.
However, official notice is taken that both the concept and advantage is known for a method to corroborating a suspected fall by querying the user about the user's condition.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the method of Pae to querying a user’s condition.
One skilled in the art would be motivated to modify Pae as described above in order to reduce false alarms in the method.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pae (Pub. No.: 2016/0183847 A1) in view of Kim (Pub. No.: 2018/0342081 A1) and Kimmel (Pub. No.: 2015/0213702 A1) and further in view of Davey (Pat. No.: 7,366,359 B1).
1) In regard to claim 2 (dependent on claim 1), Pae, Kim, and Kimmel further disclose the fall detector of claim 1
Pae, Kim, and Kimmel does not explicitly disclose the data not captured by the image capture device includes dead zones not covered by the image capture device, and privacy regions designated in the algorithm as private areas, which are obscured.
However, Davey discloses it has been known for a system image capture device includes dead zones not covered by the image capture device, and privacy regions designated in the algorithm as private areas, which are obscured (col. 3, lines 61-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the detector of Pae to obscured certain regions of the captured image, as taught by Davey.
One skilled in the art would be motivated to modify Pae as described above in order to fulfill the need to obscured private regions, as taught Davey (col. 1, lines 19-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684